Case: 17-60563       Document: 00514681803         Page: 1     Date Filed: 10/15/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                        Fifth Circuit

                                                                                       FILED
                                                                                  October 15, 2018
                                     No. 17-60563
                                   Summary Calendar                                 Lyle W. Cayce
                                                                                         Clerk


SIOLA DINORA   QUINTEROS-HERNANDEZ;                               ALEXIS        ANTONIO
HERRERA-QUINTEROS,

                                                  Petitioners

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A208 680 451
                                BIA No. A208 680 452


Before BENAVIDES, HAYNES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Soila Dinora Quinteros-Hernandez 1 and her minor son, Alexis Antonio
Herrera-Quinteros, natives and citizens of El Salvador, petition this court to
review the decision of the Board of Immigration Appeals (BIA) affirming the
order of the immigration judge (IJ) denying their request for asylum and

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1 “Soila” is the correct spelling of Quinteros-Hernandez’s first name. It is misspelled
in the case caption.
    Case: 17-60563     Document: 00514681803     Page: 2   Date Filed: 10/15/2018


                                  No. 17-60563

withholding of removal. Quinteros-Hernandez, as lead petitioner, challenges
the BIA’s decision that she and Herrera-Quinteros were ineligible for asylum
or withholding of removal. She argues that she stated a viable claim for
asylum and withholding of removal because “Family of Soila Quinteros-
Hernandez, persecuted by a gang in El Salvador,” constitutes a cognizable
particular social group and because there was a nexus between this ground
and her alleged past persecution and well-founded fear of future persecution.
      Because the BIA approved of, and relied on, the IJ’s findings, we may
review the decisions of both the BIA and the IJ. See Wang v. Holder, 569 F.3d
531, 536 (5th Cir. 2009). Additionally, we review for substantial evidence the
determination that an alien is not eligible for relief. Zhang v. Gonzales, 432
F.3d 339, 344 (5th Cir. 2005). Under that standard, we may not reverse the
factual findings of the BIA unless the evidence compels it, i.e., the evidence
must be so compelling that no reasonable factfinder could conclude against it.
Wang, 569 F.3d at 536-37.
      The Attorney General has discretion to grant asylum to refugees.
Tamara-Gomez v. Gonzales, 447 F.3d 343, 348 (5th Cir. 2006). Refugees are
people who are unable or unwilling to return to their native countries because
they have been persecuted or have a well-founded fear of future persecution
and who demonstrate that “at least one central reason” for the persecution is
a protected ground, such as membership in a particular social group. Id.; 8
U.S.C. § 1158(b)(1)(B)(i). “[A]lthough a statutorily protected ground need not
be the only reason for harm, it cannot be “incidental, tangential, superficial, or
subordinate to another reason for harm.” Shaikh v. Holder, 588 F.3d 861, 864
(5th Cir. 2009).
      To obtain withholding of removal, an applicant must demonstrate that
“it is more likely than not” that her life or freedom will be threatened in the



                                        2
    Case: 17-60563    Document: 00514681803    Page: 3   Date Filed: 10/15/2018


                                No. 17-60563

proposed country of removal because of a protected ground, which includes
membership in a particular social group. 8 C.F.R. § 208.16(b); Efe v. Ashcroft,
293 F.3d 899, 906 (5th Cir. 2002).     “Withholding of removal is a higher
standard than asylum.” Efe, 293 F.3d at 906. Despite Quinteros-Hernandez’s
argument that withholding of removal involves a more lenient standard for
meeting the nexus requirement, this court has held that applicants for
withholding of removal must similarly show that a protected ground, including
membership in a particular social group, was or will be “at least one central
reason for persecuting the applicant.” Revencu v. Sessions, 895 F.3d 396, 402
(5th Cir. 2018) (internal quotation marks, citation, and emphasis removed).
      Quinteros-Hernandez challenges the BIA’s reliance on Orellana-Monson
v. Holder, 685 F.3d 511 (5th Cir. 2012), arguing that Orellana-Monson was
wrong to hold (to the extent that it did) that an alien cannot seek asylum or
withholding of removal based on a fear of persecution on account of a familial
relationship with a person who was targeted for reasons that were not
protected by the Immigration and Nationality Act. This court, of course, is
bound by its own precedent unless and until that precedent is altered by a
decision of the Supreme Court. See Wicker v. McCotter, 798 F.2d 155, 157-58
(5th Cir. 1986).
      The testimony of Quinteros-Hernandez asserts that gang members
pressured Herrera-Quinteros to join them by threatening to kill his family.
There is no evidence in the record that family members who remained in El
Salvador were threatened after Quinteros-Hernandez and her son left the
country, nor is there any evidence that gang members threatened her or
attempted to recruit her son due to their animosity toward her family.
Quinteros-Hernandez has not shown that her family membership was a
central reason for the alleged persecution and was not subordinate or



                                      3
    Case: 17-60563   Document: 00514681803     Page: 4    Date Filed: 10/15/2018


                                No. 17-60563

tangential to the gang members’ recruitment of Herrera-Quinteros.            See
Ramirez-Mejia v. Lynch, 794 F.3d 485, 492-93 (5th Cir. 2015); Shaikh, 588 F.3d
at 864.
      In light of the foregoing, Quinteros-Hernandez has not demonstrated
that the evidence compels a reversal of the BIA’s denial of asylum and
withholding of removal based on her failure to demonstrate that her family
membership was a central reason for the alleged persecution. See Revencu v.
Sessions, 895 F.3d at 402; Wang, 569 F.3d at 536-37; Tamara-Gomez, 447 F.3d
at 348. Accordingly, the petition for review is DENIED.




                                      4